Title: To John Adams from James McHenry, 29 April 1797
From: McHenry, James
To: Adams, John



War Office 29 April 1797

The Secretary of War, in conformity with the desire of the President as expressed in his letter of the 14th instant has the honour to submit the following suggestions.
1st Question.
It is difficult to fix the precise point at which indignity or affront from one state to another ceases to be negotiable without absolute humiliation and disgrace.  For the most part it is a relative question;—relative to the comparative strength of the parties;—the motives for peace or war,—the antecedent relations;— the circumstances of the moment, as well with regard to other nations as to those between whom the question arises—The conduct of France exclusive of the refusal of Mr. Pinckney, is no doubt very violent, insulting and injurious; and the treatment he has received, if it does not pass, at least, touches upon the utmost limit of what is tolerable. Yet it is conceived that under all the singular and extraordinary circumstances of the case, further negotiation may be admitted, without that absolute humiliation and disgrace which ought perhaps never to be incurred; to avoid which it is perhaps always wise to put even the political existence of a nation upon the hazard of the die.
It is presumed that every nation is free to receive or reject a minister sent to it by another nation. The right to send by no means imposes a rigorous obligation to receive;  the right to refuse being essential to the independence of nations—If a nation was not free to reject, it would be subject to the will of another, and if it had not a clear right to refuse a minister, it must permit the introduction of characters sent expressly for its destruction and whom it could not destroy.  The question viewed thus abstractedly, France cannot be considered as a violator of the laws of nations, nor the simple act of refusal as a just cause of war.
But waving this source of argument, the criticalness of the moment requires the utmost circumspection in conduct. The triumphs of France have been such as to confound and astonish mankind. Several of the principal powers of Europe, even England herself, have found it necessary or expedient, or both, in a greater or less degree to submit to some humiliation from France. At the present juncture the course of her affairs and the situation of her enemies more than ever admonishes those who are in danger of becoming so, and who are not  able, exclusively of foreign aid, to oppose barriers to her progress to temporise. The mind of mankind tired with the suffering or spectacle of a war, fatal beyond example, is prepared to see more than usual forbearance in powers not yet parties to it who may be in danger of being involved. It is therefore prepared to view as only prudent, what in other circumstances might be deemed dishonourable submission.
If on one hand we suppose the successes of France; the controul which she has acquired over the resources of so many countries; the wounds which she is daily inflicting by these means upon the trade of Great Britain, the deranged and precious state of the  with the deranged and precarious state of the credit and finances of that nation, to be of such a nature, as to force her into a sudden peace with France, the situation of the United States, were she hastily or rashly to become a party in the war, would be truely critical and dangerous.
If on the other hand, we suppose that the French armies cannot be much longer supported by contributions drawn from their allies or the countries they occupy; that when these fail she cannot from her own resources pay them in specie; that she has lost the power to give value to paper; that she is unable to clothe her armies from her own manufactories, that she cannot supply her West India Islands with provisions; that the King of Prussia will remain neuter; that Russia will menace; that the Emperor will be able to make a vigorous campaign; in a word, for that these causes combined with her internal discontents and calamities will force her to accede to a peace, still it would be prudent in the United States to take the path of negotiation, these circumstances being so many securities for its issuing honourably.
Under either aspect negotiation is the safest course. By war the United States may lose a great deal; they can gain nothing. They may be annoyed much, and can annoy comparatively but little. Tis even a possible event, as just suggested, that they may be left alone to contend with the conquerors of Europe. When therefore interests so great invite, and dangers so great threaten, delicacy is called upon to yield a great deal to prudence. Even a considerable degree of humiliation may, without ignominy be encountered to avoid the possibility of much greater, and a train of incalculable evils.
Besides, the former relations of the United States to France; the agency of that power in promoting our revolution, are reasons in the nature of things, for not lightly running into a quarrel with, nay even for bearing and forbearing to a considerable extent. There is, perhaps, in such a case peculiar dignity in moderation.
But France in declining to receive Mr. Pinckney, has not gone to the ne plus ultra.  She has declined to receive a minister, till grievances of which she complains, are redressed. She has not absolutely ordered away a minister as the preliminary to war. She has mingled some qualifications. It is not even clear that she means to say, she will not receive an extraordinary minister.  This leaves some vacant ground between her act and rupture.  The United States may occupy it by a further attempt at negotiation. This further attempt however, seems to be the last point beyond which we cannot proceed.
But there are other considerations which may place negotiations within the strict line of a regular proceeding.
Mr. Pinckneys mission, as appears from the Presidents communication to Congress dated the 19th of January ulto., went nor further than to authorise him, “to make to the French government such explanations of the principles and conduct of our own, as by manifesting our good faith might remove all jealosy and discontent.”
Since that  mission three important facts have emerged which have given rise to an entire new state of things. 1st a formal exhibit of grievances and requirement of redress by Mr. Adet. 2. The suspension of that ministers diplomatic functions. 3 The extended and aggravated depredations upon our commerce, in pursuance of a decree of the Derectory announced by Mr. Adet to the Secretary of State the 27th of Octbr. ulto.
To this state of things Mr Pinckneys powers were inapplicable, and it is to be presumed were so considered by the Directory. Mr. Pinckney could not demand reparation for the injuries done to our trade by illegal captures & condemnations, and had received no power to adjust and settle mutual complaints.  Inasmuch therefore as no commission has yet been issued which comprised these objects, one fully qualified to face them; one to complain and seek redress as well as to explain, cannot be viewed as a repetition of that which has been refused by the Directory, but as a measure necessarily resulting from and required by this new state of things.  This double object then contains at  least a great salvo for national honour.
We have just seen in the case of Sweden, the negotiation in some way or other of a similar insult. Though the refusal of our minister as being more pretextless is more offensive; yet the forbearance of Sweden is a precedent of some force for us.
As to our own country there is a general and strong desire; and with a considerable party still  a particular repugnance to war with France. The state of public opinion is not likely to consider a further attempt at negotiation as too humiliating. It may be safely taken for granted then that it will approve such an attempt as prudent, and that at home it will have no other effect, than to lay the foundation for greater union and constancy in case of failure.
But to preserve character abroad and esteem for the government at home it is essential that the idea of further negotiation be accompanied by measures that shall demonstrate a spirit of resistance in case of failure—that shall yield present protection and promise future security.
With this adjunct it is beleived that the government in pursuing the plan of further negotiation will raise rather than depress the character of the nation abroad, and will preserve the dignity of the American mind, and the esteem of the American people.
From a mission so combined the following important advantages may be expected, additional to those already suggested.
It will exhibit a sincere desire to preserve peace, while it carries with it convincing evidence that the United States do not fear war.
It will silence the clamour of opposition, by taking from it the popular argument, that the government refuses to France, (with an eye to war) what it yielded to Great Britain, with an eye to alliance.
It will tend to embarrass or suspend the hostile projects of France, should she meditate any.
It will gain time to make arrangements in matters of  revenue and war, and with foreign powers, should the latter be found necessary. The late King of Prussia used to say, he who gains time gains every thing. Let us then gain time.
It will give the United States what in the shiftings of foreign combinations may be very important, an opportunity to suspend a final determination, till the denoument of the political tragedy can be better understood.
It will take from France, the hope of continuing her depredations during a delusive and fradulent negotiation, and compel her to be just reasonable and explicit. 
 There are strong grounds for beleiving that France has calculated upon deriving three important advantages from the system of injuries directed against the United States. 1. The severty of her depredations on our commerce, and the formation of an incidental nursery of sailors attracted by plunder, to be used occasionally in her navy. 2. The effects of these depredations upon the manufactures and finances of Great Britain. 3. Their unfitting the United States for energetic measures, by weakening or destroying their maritime resources, and thereby preparing them for humiliation and subjection.
Taking such to be her policy, it is not to be presumed that  a mission, denudated of military preparation and immediate protection, could induce her to listen to terms of admissible accommodation, or that any thing short of combining with it, strong protecting and defensive measures, can afford a reasonable hope of success. It would indeed offer a sad spectacle of national imbecility and weakness, and exhibit a mournful departure from all sense of dignity to send a more abstract mission after such insults and injuries.
The enunciation of one measure by the Executive ought therefore to be accompanied with a decisive recommendation of the other course. In doing this however it will be wise to avoid all expressions that may look like menacing France with what we intend to do. The attempt to negotiate, must be put upon the footing of an appeal to her justice and friendship The recommendations of preparations and defensive precautions, must consequently be put on the foot of present necessity (in reference to the actual and ruinous depredations on our commerce) and the possibility of future dangers which it may not be in our power to avert.
2 Question.
It will be expedient to declare to France, that if there be any thing in the treaty with Great Britain which France is desirous of incorporating in the treaty with her, the United States are ready to do so, having no wish to give to any other power privileges which France may not equally enjoy on the same terms
This general offer seems the most unexceptionable, and will stop (to use a vulgar phrase) as well the mouth of France, as of her partizans among ourselves. It will shew if rejected,  to the people of the United States, that our treaty with Great Britain was a pretext for injuries, & an  apology for plunder.
The duration of privileges should also in both cases be the same.
3 Question.
It does not occur that it will be expedient to propose the abolition of any of the articles of our treaties with France further than may be implied in the above general offer. To propose the abolition of things inconvenient to us would confirm the suspicion that we were disposed to narrow the privileges of France, and would do harm both there and here. The defining of some of the stipulations according to our practice upon them would be desireable if obtainable, but it is better to leave them as they are than define the other way.  And the probability is that the definition would end in the last way which might compromit us with other powers. The only thing that can be done with  advantage, is to propose to liquidate the meaning and effect of the mutual guarantee in the treaty of alliance. That guarantee is now general. The obligation it imposes on France towards us is essentially nominal in future, because our sovereignty and independence can hardly again come in question. That which it lays upon us, would expose us to a general war with the enemies of France, as often as in a purely defensive war her West India possessions should be attacked. This is a great evil.  The  alternative in such a case is, to chicane away our engagements and risk war with France for not performing them—or to perform them, if called upon, and encounter war with her enemies. It would be a great point gained to reduce this general guarantee to a treaty of mutual specific definite succour, excluding the present war, and defining the casus fœderis to be that case in which the first act of actual hostility by sea or land is committed against the ally—without reference to antecedent motives and causes which are ever vague and complicated.
4 Question.
If an amicable course of negotiation should take place modifications in this convention may be proposed. All parts of it which established an imperium in imperio, which extends foreign influence, and prevents Jurisdiction in our country—and which prevents efficacious justice between French citizens who are other than debtors &c ought to be got rid of. As it is not however of perpetual duration, and the obtaining proper alterations might protract and perplex negotiation it may perhaps be prudent to let it run out its term without notice.
5 Question.
It does not appear expedient to propose or agree to such new articles. In general it is wisest neither to give nor take peculiar privileges, but to equalize our commercial system with all nations. Indeed it will be very difficult to adjust such new articles without interference with other treaties. The only method of favouring France is to stipulate, that certain articles of her production or manufacture, not common to Great Britain, which enter largely into our supplies, should be admitted without duty or on light duties to be specified. This applies principally to her brandies and wines; but even then they must be on the same footing, if coming through Great Britain, as if coming directly from France.  Yet it may be observed,  the essential and ultimate benefit would accrue to France, as favouring the vent and consumption in our country of her peculiar commodities. But perhaps all this is far better avoided. The diminution of our revenue and jealosies in other powers will be certain evils for which France can give no real equivalent.
6 Question.
What was done in the case of G. Britain will be a good precedent for this case.
7 Question.
The terms of the remonstrances against spoliations should be mild and calm without offensive epithets, but serious and depicting strongly the extent of the evil. They should suppose the West India construction to be abuses of the orders of the Directory; but they should notice that these were so vague and indefinite in themselves as to be naturally liable to abuse. They should urge a revocation of these orders and compensation for the injuries they have produced, as due from the good faith justice and friendship of France to the violated rights of the United States and their citizens and to a restoration of cordial harmony between the two nations, which must otherwise suffer a deep and perhaps incurable wound.
8 Question.
This is answered in the answer to the seventh.
9 Question.
This claim of our citizens ought to be noticed and urged as a great and serious one, having from the motives of the individuals in the greatest number of cases, a title to peculiar attention. Yet the whole ought to be so managed as not to compromit the government for the ultimate vindication of the claim. It is very questionable whether it be not such a one (as far as credit was voluntary) as that these who gave it ought finally to be left to the honour of the government to which they trusted.
10 question.
This is answered in the affirmative in the answer to the seventh question. It is not conceived that there is any solid distinction between between captures and seizures by private vessels or public vessels. The government which gave the commission to cruise is liable in both cases. This observation has reference to those depredations which result from vague orders of the government or the abusive constructions of its agents, intrusted with local Jurisdictions, as governors, commissioners &c—
11 Question.
A commission like that of England ought to be agreed to as a very happy issue out of the embarrassment
12 Question.
This is answered in the answer to the second question. The equivalent privileges in the French East India trade will be the analogous compensation, though not of equal extent. But situated as we are with France, it seems proper to be content with less.  If privileges in her West India trade could be obtained it would be desireable. But this ought not to be a sine qua non.
A limitation of a new treaty as well of guarantee as commerce, is a great desideratum.
13 Question.
It scarcely seems adviseable to offer the project of such a new treaty. It opens at once all the cards. In that case there is no knowing how the game will terminate. It is better perhaps to deal in generals and avoid the risk. This procedure will leave less in the power of France or her partizans.
14 Question.
If the plan, project, or general outlines of either treaty or instructions be laid before the Senate, it is probable they would  acquire publicity here and in France before being officially submitted to the Directory or minister; that this would subject them to premature strictures and criticisms in both countries; that it would give information to nations with whom it may be necessary to negotiate in the mean while, of the terms upon which it was intended to treat, all of which might prejudice the attempt and work inconveniently to the country. It is therefore conceived most adviseable to follow former precedent in this respect, which may avoid much delay and embarrassment. In the exercise of this branch of Executive power it will be found the best course to reduce the co-operation of the Senate to the appointment of the negotiator and the ultimate fiat or negative.  Much I believe has been already done to this end, and it may not, for any partial reason, be expedient to relinquish the ground which has been gained.
All which is respectfully submitted—

James McHenry